11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Case Cooper Nelson,                            * From the 42nd District Court
                                                 of Taylor County,
                                                 Trial Court No. 25206A.

Vs. No. 11-14-00276-CR                         * September 8, 2016

The State of Texas,                            * Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed.